UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
om a at SS a Md yo tt ta we xX
ANTHONY BONADIES,
Plaintiff,

JIECALEY li.

 

 

V.
ORDER
TOWN OF AMENIA; MICHAEL C. ;
SEGELKEN, in his personal and professional : 19 CV 10890 (VB)
capacities; and VICTORIA PEROTTI, in her
personal and professional capacities,
Defendants.

 

~-X
On January 30, 2020, defendants filed a motion to dismiss the complaint. (Doc. #13).

By Order dated January 31, 2020, the Court instructed plaintiff, who 1s represented by
counsel, to notify the Court, by no later than February 10, 2020, whether he will (i) file an
amended complaint or (ii) rely on the complaint that is the subject of defendants’ motion.

(Doc. #16). The January 31 Order noted that if plaintiff chose to rely on the current complaint,
the parties’ time to file opposing and reply papers will be governed by the Federal Rules of Civil
Procedure and the Local Civil Rules. (1d.)

By letter dated February 10, 2020, plaintiff informed the Court that will rely on the
current complaint. (Doc. #17). Accordingly, plaintiff had until February 13, 2020, to oppose
defendants’ motion. See Local Civil Rule 6.1(b). By Order dated February 10, 2020, the Court
reminded plaintiff of this deadline. (Doc. #18).

To date, plaintiff has not filed an opposition to defendants’ motion.

The Court sua sponte extends to March 5, 2020, plaintiff’s time to oppose the motion to
dismiss. If plaintiff fails to oppose the motion by March 5, 2020, the motion will be
considered fully submitted and unopposed.

If plaintiff opposes the motion, defendants’ reply, if any, shall be due March 12, 2020.

Dated: February 20, 2020
White Plains, NY

SO ORDEREITx

ual

Vincent L. Briccetti
United States District Judge

 
